Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Sergey et al (US 2015/0303572).
Regarding claim 1, Sergey discloses in Figures 3A-3B, an antenna module, comprising:
a base substrate (110) of a magnetic material (see par. 0091);
an insulating substrate (130a, 130b) stacked on the lower surface of the base substrate (110);
a first electrode (310) disposed on the lower surface of the insulating substrate (130a, 130b);
a second electrode (320) disposed to be spaced apart from the first electrode (310) on the lower surface of the insulating substrate (130b); and
a radiation wire (200a) wound around the base substrate (110), having one end portion connected to the first electrode (310), and having the other end portion connected to the second electrode (320),
wherein the insulating substrate (130a, 130b)comprises a first insulating substrate (130a) having the first electrode (310) formed on the lower surface thereof, and a second insulating substrate (130b) having the second electrode (320) formed on the lower surface thereof, and disposed to be spaced apart from the first insulating substrate,

wherein the radiation wire (200a) is wound around the base substrate (110), and is wound in a separation space between the first insulating substrate (130a) and the second insulating substrate (130b) in the lower surface of the base substrate (110).
Regarding claims 2 and 4-6, as applied to claim 1, Sergey discloses in Figures 3A-3B, 5 and par. 0091, par. 0132, wherein the base substrate (110) is a ferrite substrate;
wherein the thickness (T6, Fig. 5) of the insulating substrate (130) is formed to 50µm or more and 200µm or less (T6=0.2mm≈200µm , see par. 0132);
wherein the first electrode (310) is disposed to be biased to the first short side of the insulating substrate (110), and the second electrode (320) is disposed to be biased to the second short side of the insulating substrate (310); wherein the first electrode (310) and the second electrode (320) are a metal material.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sergey.
Regarding claim 3, Sergey discloses every feature of claimed invention as expressly recited in
claim 1, except for the insulating substrate being made of one selected from Polyimide (PI) and FR4.
However, such difference is not patentable. Using a polyimide or FR4 insulating substrate to isolate the

the teaching of Kubo et al (US 2007/0247387), Figure 17, a polyimide substrate (470) or FR4 insulating
substrate to isolate the base substrate (402) and circuit board (300). Therefore, to employ having the
polyimide substrate as claimed invention would have been obvious to person skill in the art.
Response to Arguments
In response to applicant’s arguments filed 8/25/21 that Sergey fails to disclose the insulating substrates having electrodes formed on its lower surface are disposed on both short sides of the base substrate, the arguments are not persuasive for the reasons as set forth below:
a)	 Sergey clearly discloses in Figure 3A-3B, the insulating substrates (130a, 130b) having electrodes (310, 320) formed on its lower surface are disposed on both short sides of the base substrate (110) and the insulating substrate (130a, 130b) is disposed between the base substrate (110) and the electrode (310, 320) to separate the base substrate (110) and the electrode (310, 320). In additional, it is noted that the features upon which applicant relies (i.e., preventing the interference by the electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	b)	Sergey discloses in par. 0077 and 0091, the core member 100 including the support part 110 and the protrusions 130. And the core member 100 is formed by a combining of ferrite material and ceramic material. Magnetic ferrite ceramic is an insulator core or insulating substrate, for applicant information, see Tenno (US 2017/0229778), par. 0045, lines 3-4 or ferrite material and ceramic material are an insulating materials, see Peralta et al (US 2017/0040690), par. 0025, lines 5-9. Therefore, the protrusions 130 of Sergey are insulating substrates. Therefore, Sergey clearly discloses the insulating substrates (130a, 130b) having electrodes (310, 320) formed on its lower surface are disposed on both short sides of the base substrate (110) and the insulating substrate (130a, 130b) is disposed between 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845